Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re: Charys Holding Company, Inc.; Case No. 08-10289 SUMMARY OF SCHEDULES Indicate as to each schedule whether the schedule is attached and state the number of pages in each. Report the totals from Schedules A, B, C, D, E, F, G, H, I, and J in the boxes provided. Add the amounts from Schedules A and B to determine the amount of the debtor's assets. Add the amounts of Schedules D, E, and F to determine the total amount of the debtor's liabilities. Amounts Scheduled Name of Schedule Attached (YES/NO) No. of Sheets Assets Liabilities Other A - Real Property Yes 1 $ - B - Personal Property $ Yes 13 $ 818,880 C - Property Claimed as Exempt Yes 1 D- Creditors Holding Secured Claims Yes 2 $ 57,763,130 E - Creditors Holding Unsecured Priority Claims Yes 5 $ - F - Creditors Holding Unsecured Nonpriority Claims Yes 9 $ 228,653,430 G - Executory Contracts and Leases Yes 8 H - Codebtors Yes 5 I - Current Income of Individual Debtor's) No 0 No 0 J- Current Expenses of Individual Debtor's) No 0 No 0 Total Number of Sheets in ALL Schedules 44 Total Assets $ 818,880 Total Liabilities $ 286,416,560$ Note: "Total Assets" does not include values which could not be determined at this time. Page 1 of 48 UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re: Charys Holding Company, Inc.; Case No. 08-10289 GLOBAL NOTES 1) The Schedules of Assets and Liabilities (collectively, the "Schedules") and the Statements of Financial Affairs (collectively, the "Statements" and, together with the Schedules, the "Schedules and Statements") filed by Charys Holding Company, Inc. (08-10289) ("CHC") in the United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court") have been prepared pursuant to 11 U.S.C. § 521 and Rule 1007 of the Federal Rules of Bankruptcy Procedure by management of the Debtors with the assistance of their court-appointed advisors and are unaudited. The related cases of Charys Holding Company, Inc. (08-10289) and Crochet & Borel Services, Inc. (08-10290) are being jointly administered. Although management has made every reasonable effort to ensure that the Schedules and Statements are as accurate and complete as possible under the circumstances based on information that was available to them at the time of preparation, subsequent information or discovery may result in material changes to these Schedules and Statements, and inadvertent errors or omissions may exist.
